PER CURIAM.
Motion for an appeal from a' judgment of the Madison Circuit Court, W. J. Baxter, Judge, dismissing an action seeking damages of $500 and an injunction requiring the.opening of a passway.
The record discloses no substantial er-' rors. The motion for an appeal is overruled and the judgment'is affirmed. However, the judgment herein is construed as being without prejudice to .the rights of the appellant to require the opening of the pass-way involved herein by a subsequent action should there be a change of conditions rendering it impractical to use the right of way presently in use.